Citation Nr: 0735056	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  04-38 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Whether the veteran's improved pension benefits were properly 
terminated as of September 1, 2001, and denied reinstatement 
for periods prior to the end of calendar year 2003.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from September 1974 to 
September 1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a decision by the Milwaukee, Wisconsin, Regional 
Office (RO) of the Department of Veterans Affairs (VA). 


FINDINGS OF FACT

1.  As of September 1, 2001, the veteran's income as reduced 
by the applicable percentage of unreimbursed medical expenses 
exceeded the maximum statutory amount of $13,772 for a 
veteran with two dependents.  

2.  During 2002, the veteran's income as reduced by the 
applicable percentage of unreimbursed medical expenses 
exceeded the maximum statutory amount of $14,146 for a 
veteran with two dependents.  

2.  During 2003, the veteran's income as reduced by the 
applicable percentage of unreimbursed medical expenses 
exceeded the maximum statutory amount of $14,345 for a 
veteran with two dependents.  


CONCLUSION OF LAW

The veteran's improved pension benefits were properly 
terminated as of September 1, 2001, and not reinstated for 
periods prior to the end of calendar year 2003.  38 U.S.C.A. 
§§ 501, 1521 (West 2002 & Supp, 2006); 38 C.F.R. §§ 3.23, 
3.272, 3.273 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in August 2001 regarding the duty to notify 
provisions was sent to the claimant.  In August 2006, another 
VCAA letter was sent.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letters told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  


VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Attempts have been made to secure all 
correspondence between the claimant and VA.  All pertinent 
financial information has been repeatedly requested of the 
claimant.  All pertinent records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  


Improved Pension Benefits

For the purposes of determining entitlement to pension the 
monthly rate of pension payable, this shall be computed by 
reducing the beneficiary's applicable maximum pension rate by 
the beneficiary's countable income on the effective date of 
entitlement and dividing the remainder by 12.  Whenever there 
is a change in a beneficiary's applicable maximum annual 
pension rate, the monthly rate of pension payable shall be 
computed by reducing the new applicable maximum annual 
pension rate by the beneficiary's countable income on the 
effective date of the change in the applicable maximum annual 
pension rate and dividing the remainder by 12.  Whenever 
there is a change in a beneficiary's amount of countable 
income, the monthly rate of pension payable shall be computed 
by reducing the beneficiary's applicable maximum annual 
pension rate by the beneficiary's new amount of countable 
income on the effective date of the change in the amount of 
income, and dividing the remainder by 12. See 38 U.S.C.A. § 
501; 38 C.F.R. § 3.273.

The Board notes that the record reflects conflicting 
information from the veteran and VA regarding whether he 
timely submitted certain income information.  As set forth 
below, the veteran's family income, as of September 1, 2001, 
and up until the end of calendar year 2003, the end date for 
consideration of pension pertaining to this appeal, was 
excessive for receipt of improved pension benefits, 
regardless of when the pertinent financial information was 
received.  Therefore, the Board is accepting all pertinent 
financial information, arguendo, in considering whether 
improved pension was warranted.  

Further, the Board notes that the veteran apparently has 
continued to seek reinstatement of improved pension benefits.  
As noted, for the purpose of this appeal, the matter before 
the Board extends to the end of calendar year 2003.  Any 
subsequent time period may be addressed with the RO.  The 
veteran has recently submitted additional financial 
information, if he still seeks improved pension benefits, 
that matter should be initially addressed at the RO level.  
The veteran has appealed to the Board the denial of improved 
pension benefits prior to the end of calendar year 2003.  

Historically, on April 26, 2001, a VA Form 21-526, Veteran's 
Application for Compensation or Pension was received.  The 
veteran reported that he had no family income.  

In August 2001, a letter was sent to the veteran in which VA 
requested additional information including financial 
information.  

Thereafter, information was received from the veteran which 
addressed his disability and marital status.  In addition, he 
submitted a VA Form 21-8416, Medical Expense Form, in which 
he reported his family's medical expenses of $1255 incurred 
during May, June, and August 2001.  

According to an October 2001 VA Form 119, Report of Contact, 
permission was granted by the veteran for VA to speak with 
his spouse.  The spouse reported that she began receiving 
Social Security Administration (SSA) benefits in 1995.  In 
addition, she had joint custody of her children.  It was 
noted that the veteran had not submitted requested forms, but 
they would be sent.  

Thereafter, also in October 2001, a letter was sent by VA to 
the veteran regarding the status of his claim.  The veteran 
was informed that his VA Form 21-686c, Declaration of Status 
of Dependents, as well as his VA Form 21-0516-1, Improved 
Pension Eligibility Verification Report (EVR), had not been 
received.  He was told that the forms should be submitted 
within 60 days of this letter.  

Thereafter, the EVR was received in October 2001 which showed 
that from April 23, 2001 to December 31, 2001, the veteran 
had no income.  From January 1, 2001 to December 31, 2001, 
the veteran had no income.  From June 1, 2001 to December 31, 
2001, the veteran had no income.  From January 1, 2002 to 
December 31, 2002, the veteran had no income.  However, the 
veteran reported that from June 1, 2001 onward, the veteran 
had monthly SSA income for himself of $895 and of $377 for 
his spouse, totaling $1272 per month.  SSA information was 
also received showing income.  The veteran also submitted his 
dependency form.  

In an October 2001 letter, the veteran was informed that 
nonservice-connected pension benefits had been awarded 
effective May 1, 2001 (first day of the month after his 
application for pension had been received).  The rate of 
pension was based on no income as of May 1, 2001.  As of June 
1, 2001, the veteran's spouse and dependents were added and 
the veteran's income from SSA was included.  The rate of 
pension was based on his spouse's receipt of SSA income of 
$5,724 annually.  Medical expenses of $663 were considered.  

On August 1, 2001, the payments changed due to the fact that 
the veteran's spouse began paying Medicare premiums which 
caused the rate of pension to increase.  The rate of pension 
was still based on the spouses' annual income of $5,724 in 
SSA payments.  Medical expenses of $1,233 were considered.  
At this juncture, the Board notes that in May 2005, the rates 
were adjusted to reflect that SSA income for the veteran's 
spouse was $5,712 as of June 1, 2001, annually, and not 
$5,724 annually.  This matter does not affect the issue on 
appeal.  

Further, the October 2001 letter indicated that as of 
September 1, 2001, the pension benefits were terminated 
because the family income of $15,919 exceeded the maximum 
amount set by law.  The income in question consisted of the 
veteran's annual SSA award of $10,740 and the spouse's annual 
SSA award of $5,724.  The total amount was $16,464.  Medical 
expenses of $1,233 were considered.  

In May 2002, another medical expense form was received from 
the veteran in which he reported medical expenses incurred 
from May 1, 2001 to April 25, 2002.  The total amount was 
$3,074.01.  

The veteran was notified in October 2002, that no further 
adjustment had been made based on the medical expenses 
submitted.  It was explained to the veteran that unreimbursed 
medical expenses could be used to reduce countable income for 
a pension-recipient veteran with dependents.  As of September 
1, 2001, the veteran's income, combined with his spouse's 
income, both from SSA payments, totaled $14,318, which was 
over the statutory maximum amount of $13,772 for a veteran 
with two dependents.  The veteran was advised that as of June 
1, 2001, the countable income consisted of his spouse's SSA 
benefits of $5952 annually.  Medical expenses of $3074 were 
considered.  As of September 1, 2001, the countable income 
consisted of SSA benefits of the veteran of $10,740 annually 
and $5,964 of the spouse from SSA annually, totaling $16,704.  
Medical expenses of $,3074 were considered.  

The veteran was informed that any information regarding 
changes in his income for the period of April 26, 2001 
through April 30, 2002 had to be received prior to January 1, 
2004.  

The Board notes that with regard to pension, the eligibility 
of a veteran for improved pension depends on countable 
income.  Under the provisions of 38 C.F.R. § 3.271, payments 
of any kind from any source shall be counted as income during 
the 12-month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  See also 
U.S.C.A. § 1503.  Income from SSA is not excluded under 38 
C.F.R. § 3.272.  The rate at which the veteran may be paid 
pension is reduced by the amount of the veteran's countable 
annual income.  38 C.F.R. § 3.23.  Countable annual income 
includes family income.  Thus, the income of the veteran's 
wife is included in the calculation.

Exclusions from countable income may include unreimbursed 
medical expenses to the extent that they are in excess of 5 
percent of the applicable maximum annual pension rate.  38 
C.F.R. § 3.272(g).  Here, the maximum annual rate (in 2001, 
for the period beginning September 1, 2001) was $13,772.  
Five percent of that amount was $688.60.  The unreimbursed 
medical expenses of $3,074 minus the 5 percent amount totaled 
$2385.40.  The total countable income of $16,704 minus 
$2385.40 equals $14,318.60.  Thus, the maximum annual rate 
was exceeded.  Thus, no payment of pension was warranted as 
of that date.  

In June 2003, VA received information from the veteran 
regarding unreimbursed medical expenses for the period of 
April 30, 2002 through April 30, 2003.  The total amount was 
$996.18.  

In response, in July 2003, VA informed the veteran that his 
pension benefits had been terminated effective September 1, 
2001 and would need to be established prior to consideration 
of the medical expenses.  In order to complete this action, 
additional income information was required.  The veteran was 
informed that the income information must be received before 
January 1, 2004.

Thereafter, the record contains correspondence with the 
veteran regarding a missing check.  In July 2003, VA 
attempted to explain to the veteran that the whole amount of 
unreimbursed medical expenses are not deducted, rather the 5 
percent deductible was made, as indicated above.  Thereafter, 
a duplicate of the recent medical reimbursement form was 
received.  In addition, SSA information was received.  

In January 2004, the veteran was informed that since his EVR 
had not been received, the veteran's pension benefits could 
not be reinstated.  Thereafter, in February 2004, an EVR and 
a dependency form were received.  The EVR is actually a copy 
of the prior October 2001 EVR was received.  A dependency 
form was also received.  

The Board notes that even though the form was received after 
the January 1, 2004 date, the information is identical to the 
EVR previously received which showed income which was 
excessive for VA pension benefits, even considering 
unreimbursed medical expenses.  

Further, the Board notes that while the veteran recently 
submitted unreimbursed medical expenses of $996.18 from April 
2002 to April 2003, his income was still excessive for 
improved pension benefits in 2002 and 2003.  

The maximum amount of countable income for a veteran with two 
dependents during 2002 was $14,146.  During 2003, the maximum 
amount for a veteran with two dependents was $14,345.  In 
2002, 5 percent of the maximum annual rate was $707.30.  The 
unreimbursed medical expenses of $996.18 minus the 5 percent 
amount totaled $288.80.  In 2003, 5 percent of the maximum 
annual rate was $717.25.  The unreimbursed medical expenses 
of $996.18 minus the 5 percent amount totaled $278.93.  

The veteran's total family income from SSA during 2002 and 
2003, even considering the past lower amounts provided, still 
exceeds the maximum annual rates in both years, considering 
the unreimbursed medical expenses.  Recent information from 
SSA shows that during 2003, combined SSA income for the 
veteran and his wife exceeded $17,000.  Thus, clearly, even 
deducting the amount permitted for unreimbursed medical 
expenses, the veteran's family income exceeded the statutory 
limit for improved pension benefits.  

The Board notes that it appears that the veteran is unclear 
regarding how his countable income is calculated, 
particularly with regard to his unreimbursed medical 
expenses.  The Board acknowledges that this area is 
complicated.  VA regulations do not permit a dollar to dollar 
deduction ratio for unreimbursed medical expenses.  Rather, 
only a portion of the unreimbursed medical expenses may be 
subtracted from countable income.  Therefore, while the 
veteran may have had significant unreimbursed medical 
expenses, the total amount is not deducted from countable 
income.  When the percentage calculations are made, as set 
forth above, they do not reduce the veteran's combined SSA 
income for himself and for his wife, to a level below the 
maximum rate for a veteran with two dependents from September 
2001 onward, through the end of calendar year 2003.  

Exclusions from countable income may include unreimbursed 
medical expenses to the extent that they are in excess of 5 
percent of the applicable maximum annual pension rate.  38 
C.F.R. § 3.272(g).  Here, the maximum annual rate was $13772.  
Five percent of that amount was $688.60.  The unreimbursed 
medical expenses of $3074 minus the 5 percent amount totaled 
$2385.40.  The total countable income of $16,704 minus 
$2385.40 equals $14318.60.  Thus, the maximum annual rate was 
exceeded.  Thus, no payment of pension was warranted.  

Therefore, the veteran's improved pension benefits were 
properly terminated as of September 1, 2001, and not 
reinstated for periods prior to the end of calendar year 
2003.  

ORDER



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


